DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, anionic alkyl sulfonate/linear alkyl benzene sulfonate in the reply filed on 2/21/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/22.

Priority
The claims have a priority date of the filing of the instant application: 7/17/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21, 1/14/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh (US 2018/0173827) in view of Pabalan (US 2013/0196885) and Furman (US 2004/0087449).
Beuterbaugh discloses methods for well remediation comprising introducing a fluid comprising a N-(phosphonoalkyl)iminodiacetic acid or salt thereof into a wellbore (abstract).  The fluid removes inorganic scale deposit [0003] such as metal sulfates [0006], meeting the claimed inorganic sulfate requirements.  The N-(phosphonoalkyl)iminodiacetic acid may be PMIDA [0017].  The fluid comprises water [0048] and may comprise hydroxides and bicarbonates, wherein combinations thereof is prima facie obvious, see In re Wertheim.  Hydroxides meet the pH adjuster requirements and bicarbonates meet the scale converting agent requirements (see the instant specification).  Thus, elements above meet the chelating agent, pH adjusting agent, scale converting agent and water requirements of the claim.
Beuterbaugh includes elements as set forth above.  Beuterbaugh further discloses solvents such as glycols may be added to the carrier fluid [0049].  Beuterbaugh does not disclose the use of dibasic esters.
Pabalan discloses the use of environmentally friendly solvents to replace glycol based solvents in wellbore formulations (title, abstract).  The Pabalan discloses that mutual solvents such as glycols are known to be used to aid in removing hydrocarbon deposits but they are potentially hazardous and or toxic to the environment and/or humans [0003-0005].  Pabalan discloses a list of alternatives to glycols in [0010-0020], therein dialkyl methylglutarate is an alternative [0011].  The “dialkyl” may be dimethyl (see various dialkyl options in [0098], though drawn to a blend this would also be expected to be suitable dialkyls for the species discussed above).  It is noted that the solvents are disclosed in [0148] to be compatible with surfactants such as sodium dodecyl benzene sulfonate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of dialkyl methylglutarate, as taught by Pabalan, in order to replace the glycols therein and decrease the hazardous or toxic effects thereof.  Albeit part of a blend, dialkyl 2-methylglutarate is disclosed in [0096] wherein R2 may be methyl, thus the reference embraces the requirements of claim 10.  Further it is noted that there are only 2 isomers, e.g. 2-methylglutarate or 3-methylglutarate thus picking either is prima facie obvious.
Thus, Pabalan renders obvious the use of the dibasic ester of the claims.
Beuterbaugh includes elements as set forth above.  Beuterbaugh discloses the use of surfactants in the composition [0055] but does not disclose what kind of surfactants can be used.  Furman discloses compositions for cleaning wellbores and formations (title).  Said compositions may remove scale (abstract, [0002], [0003]).  Surfactants may be added to clean oils soils (e.g. oily soiled material and/or oily deposits) [0046].  Dodecylbenzene sulfonic acid is disclosed therein as a suitable surfactant for such [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh the use of dodecylbenzene sulfonic acid, as taught by Furman, in order to aid in removing oily deposits from the wellbore during the removal of scale deposits.  See Pabalan above who discloses this surfactant to be compatible with the dibasic ester solvents.  Pabalan thusly renders obvious the surfactant of the claims.
Thus, elements above meet the requirements of claim 1 wherein since a hydrocarbon formation is treated, there must be oily deposits/soils/coatings found with the scale.  Elements above also meet the requirements of claims 2-3, since the composition requirements are met the properties of claims 3-4 are deemed to be embraced by the reference.  if there is any difference between the above composition and the composition of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
The scale may be inorganic scale, metal sulfate deposits and calcium containing scales, rendering obvious the use of the composition for calcium sulfate scales since it is a species of the above genie.  Elements above thusly meet the requirements of claims 6-13.
  
Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh in view of Pabalan and Furman in further view of Beuterbaugh WO 2017/217965, herein Beuterbaugh ‘965.
Beuterbaugh, Pabalan and Furman include elements as set forth above.  Beuterbaugh does not explicitly disclose calcium sulfate scales.
Beuterbaugh ‘965 discloses methods of wellbore remediation that include descaling agents such as PMIDA (abstract), the same methods and active agent as Beuterbaugh.  Beuterbaugh ‘965 discloses the composition can be used for calcium sulfate scale [0040].  Beuterbaugh ‘965 thusly teaches the composition to be suitable for such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Beuterbaugh, Pabalan and Furman the use of the composition to treat calcium sulfate scale, as taught by Beuterbaugh ‘965, since this is a recognized scale in a wellbore that can be removed with PMIDA.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766